THIS case (No. 13,204) is ruled by the decision just *Page 359 
announced in No. 13,203, Margaret S. Boltz v. GraceBonner, 95 Colo. 350, 35 P.2d 1015. In the present case the defendant in error is John W. Bonner, husband of Grace, the defendant in error in No. 13,203. The causes of action in No. 13,203, in this No. 13,204, and in No. 13,205 all arose out of the same automobile collision, John W. and his wife Grace, as well as their minor son Jack (defendant in error in No. 13,205), being in one of the cars involved. The questions in these three cases are identical. There is a separate transcript of the record in each case, but the cases were tried together in this court upon the same abstract of the record and briefs.
Judgment affirmed.
MR. JUSTICE BUTLER, sitting for MR. CHIEF JUSTICE ADAMS, and MR. JUSTICE HILLIARD concur.